Name: 89/320/EEC: Commission Decision of 27 April 1989 concerning the approval of a programme drawn up by the Portuguese Government pursuant to Council Regulation (EEC) No 3828/85 (Only the Portuguese text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: economic policy;  Europe; NA;  plant product
 Date Published: 1989-05-17

 Avis juridique important|31989D032089/320/EEC: Commission Decision of 27 April 1989 concerning the approval of a programme drawn up by the Portuguese Government pursuant to Council Regulation (EEC) No 3828/85 (Only the Portuguese text is authentic) Official Journal L 133 , 17/05/1989 P. 0022 - 0023*****COMMISSION DECISION of 27 April 1989 concerning the approval of a programme drawn up by the Portuguese Government pursuant to Council Regulation (EEC) No 3828/85 (Only the Portuguese text is authentic) (89/320/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3828/85 of 20 December 1985 on a specific programme for the development of Portuguese agriculture (1), as last amended by Regulation (EEC) No 2182/88 (2), and in particular Article 4 (2) thereof, Whereas on 12 December 1988 the Portuguese Government forwarded a specific programme concerning the reconversion and restructuring of banana plantations; Whereas the said programme contains the particulars, provisions and measures listed in Article 3 of Regulation (EEC) No 3828/85 which ensure that the objectives of the said Regulation can be attained; Whereas the Committee for the European Agricultural Guidance and Guarantee Fund (EAGGF) has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Committee on Agricultural Structures and Rural Development, HAS ADOPTED THIS DECISION: Article 1 The specific programme forwarded on 12 December 1988 by the Portuguese Government in accordance with Article 4 of Regulation (EEC) No 3828/85 is hereby approved. Article 2 The aids granted by the Portuguese Government for the purposes of carrying out this programme shall be eligible with effect from 1 January 1989. Article 3 This Decision is addressed to the Portuguese Republic. Done at Brussels, 27 April 1989. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 372, 31. 12. 1985, p. 5. (2) OJ No L 191, 22. 7. 1988, p. 13.